COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In re Darlene Payne Smith

Appellate case number:    01-22-00353-CV

Trial court case number: 468981

Trial court:              Probate Court No 2 of Harris County

        Relator, Darlene Payne Smith, filed a petition for writ of mandamus challenging the trial
court’s April 22, 2022 Order on “Robert H. Goode, Jr.’s Motion for Continuance of the Deposition
of Robert H. Good, Jr. and Sanctions Hearing for Same Date.” In this order, the trial court required
relator to post a bond of $225,000 by May 11, 2022, if relator’s client, Robert H. Goode, did not
post the bond by May 9, 2022. Relator also filed a motion for emergency relief asking this Court
to stay the trial court’s order.
       The motion for emergency relief is granted and the trial court’s order of April 22, 2022 is
stayed pending disposition of this original proceeding or other order of this Court.
        The Court requests a response to the petition for writ of mandamus from real party in
interest, Stephanie McGuire, within 20 days of the date of this order.
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_______
                    Acting individually  Acting for the Court


Date: ___May 10, 2022____